Citation Nr: 1214290	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-50 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for February 2012, but the Veteran did not report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

the Veteran has contended, including at his February 2011 hearing, that he has PTSD due to personal assaults in service. If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) (2011).

However, VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent letters by VA in February and August 2008, these letters do not comply with the above elements of a personal assault case.  

There are specific notice and development requirements in a PTSD claim based on personal assault.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will provide the Veteran with a PTSD personal assault stressor letter.  Under 38 C.F.R. § 3.304(f)(5), the letter should include advising the Veteran that he may submit any further information as to the personal assault in service that would support a diagnosis of PTSD.  The letter should specifically include a list of examples of such evidence comprising of:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  A copy of the letter should be added to the claims files.

2.  If, and only if, the RO/AMC verifies the Veteran's reported stressor, then the Veteran should be provided a VA examination by a psychologist or psychiatrist to determine the nature and etiology of any PTSD.  The examiner should determine if the Veteran has PTSD, and if so, whether it is related to his verified stressor.  The examiner should offer an opinion as to whether the verified stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  A complete rationale for any opinion offered should be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection for a psychiatric disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


